DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Response to Amendment
The amendment received June 16, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure.

Response to Arguments
The Applicant’s arguments and remarks received June 16, 2021 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the March 18, 2021 Final Rejection are accordingly withdrawn.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Cancel claims 16-26.



Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US2014/0205897A1 in view of JP2012226834 does not disclose or suggest the claimed:
A battery system having an electrochemical cell, the electrochemical cell comprising: 
    PNG
    media_image1.png
    14
    98
    media_image1.png
    Greyscale
 a cover opening therein, the cover opening having at least a concave portion; and an outer surface; an aluminum terminal pad disposed proximate the outer surface of the cover, the aluminum terminal pad having a lower surface, an upper surface, and a pad opening aligned with the cover opening, the pad opening comprising a tapered surface, a first cross-sectional width proximate the upper surface of the aluminum terminal pad, and a second cross-sectional width proximate the lower surface of the aluminum terminal pad, the first cross-sectional width being larger than the second cross-sectional width , the lower surface of the aluminum terminal pad being opposite the upper surface and facing the outer surface of the cover; and a rivet having a body portion extending through the cover opening and bulging at least radially outward to contact the concave portion of the cover opening, a head portion disposed in the pad opening of the aluminum terminal pad, and a shoulder 2Application No.: 16/312889 Filed: December 21, 2018 Attorney Docket No.: 2053-22PUS (16PS043-US) extending between the body portion and the head portion, the head portion comprising an inverted cone shape corresponding with the tapered surface of the pad opening.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729